Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Groups:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-10, are drawn to an adapter comprising: a base; a top surface configured to hold one or more multi-well plates at an angle relative to the base; and a heating element configured to apply heat to a fluid media in one or more wells of the one or more multi-well plates.

Group II, claims 11-18, are drawn to an automated system for culturing stem cells, the system comprising: a robotic liquid handling system including a translatable bed and a movable multi-channel pipette, the translatable bed configured to selectively hold a first multi- well cell culture plate, a second multi-well cell culture plate, and a multi-trough plate; and a controller in communication with the robotic liquid handling system, the controller configured to using the multi-channel pipette, transfer a portion of the suspension of stem cells from at least one trough of the multi-trough plate to each well of the first multi-well cell culture plate such that at least two of the wells of the first multi-well cell culture plate have different densities of stem cells; obtain user input to select a well of the first multi-well cell culture plate having a desired density of stem cells after growth of cell colonies in the first multi-well cell culture plate; and using the multi-channel pipette, transfer the cells of the selected well to a plurality of wells of the second multi-well cell culture plate.

Group III, claim 19, is drawn to an automated method for culturing stem cells using a robotic liquid handling system including a translatable bed and a movable multi-channel pipette, the method 


The groups I-III of inventions listed above do not only relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II and III of inventions listed above lack unity of invention because they are not drawn to only one of the above listed combinations of categories, they provide for multiple compositions and methods (method of use and making) within a single application, also they lack corresponding special technical feature(s). 

Invention of groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

Invention of groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.

The inventions of Groups II and III of invention fall within category (4) a process and an apparatus or means specifically designed for carrying out the said process.


In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.

In this case, the inventions of Groups II and III lack unity of invention in view of Thomas et al. (Biotechnology and Bioengineering, 2009, Volume 102, Issue 6, p. 1636–1644, cited in the parent U.S. Application No. 14/910,641), who teach an automated method for culturing stem cells using a robotic liquid handling system including a translatable bed and a movable multi-channel pipette (CompacT SelecT automated cell culture system consisting of a robot arm that access flask or multi-well plates, and allows cell culture activities, media pipetting, passage, etc.)  (see for example, p. 1637 left-hand column last paragraph “Instrumentation” – continued on the right hand column 1st paragraph below figure, also Fig. 1 and its legend) , the method comprising the steps of: locating a first multi-well cell culture plate and a flask on the bed (p. 1638 left-hand column “Automated Culture” last paragraph), placing a suspension of stem cells in at least one flask (p. 1638 left-hand column “Automated Culture” last paragraph); using the multi-channel pipette, transferring a portion of the suspension of stem cells to each well of the first multi-well cell culture plate such that at least two of the wells of the first multi-well cell culture plate have different densities of stem cells (p. 1638 left-hand column “Automated Culture” last paragraph); selecting a well of the first multi-well cell culture plate having a desired density of stem cells (p.  1638 left-hand column “Automated Culture” last paragraph); locating a second multi-well cell culture plate on the bed (p. 1638 left-hand column “Automated Culture” last paragraph); and using the multi-channel pipette transferring the cells of the selected well to a plurality of wells of the second multi-well cell culture plate (see for example, p. 1638 left-hand column “Automated Culture” 3rd and 4th paragraphs– continued on right-hand column 1st paragraph).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651